Title: From John Adams to François D’Ivernois, 26 April 1795
From: Adams, John
To: D’Ivernois, François



Sir
Quincy near Boston April 26. 1795

In hopes of obtaining Information more satisfactory both to you and to myself, I have delayed an Answer to your Several favours to this time.
I communicated your Papers, immediately after the Receipt of them to The President, The Secretary of State and Mr Jefferson, and to Several others, and the History was published as you desired.
I have not been able to obtain from any Person, the Smallest Encouragement of Assistance from the United States or from any individual state to an Emigration of The Accademy of Geneva.  All Acknowledge the Honour it would do Us, and the Advantages which would result to Us: but the Thing is by all thought to be wholly impracticable.  To enter into Details would be useless.
The History is by all allowed to be incomparably well written, and has done a great deal of Good in this Country.  Inclosed is a Letter to you from Mr Jefferson upon the same Subject.
I go mourning, my dear Sir, all the Day long over Suffering Humanity, and the judicial Blindness and Infatuation of Men.  The more they Suffer from their Ignorance, Folly and Vice, the more ignorant, foolish and vicious they grow.
The deplorable Martyrdom of Rochefaucault and Condorcet to Turgot and Franklins Absurdity, and the thousands of other Victims to it, only Seem to have Attached The French more and more to it: and in all probability it will ultimately defeat all the Efforts for Liberty.
I pray God to permit Mankind to be once convinced that their Passions must have some Controul in a free Government. With great and / Sincere Esteem I have the Honour to / be, Sir your most obedient and / obliged

John Adams